     Case 8:17-cv-01317-JVS-JDE Document 135-6 Filed 04/01/19 Page 1 of 2 Page ID
                                      #:3815


 1 William P. Cole, Bar No. 186772
     wcole@calljensen.com
 2 Matthew R. Orr, Bar No. 211097
 3 morr@calljensen.com
   Samuel G. Brooks, Bar No. 272107
 4 sbrooks@calljensen.com
   CALL & JENSEN
 5 A Professional Corporation
 6 610 Newport Center Drive, Suite 700
   Newport Beach, CA 92660
 7 Tel: (949) 717-3000
   Fax: (949) 717-3100
 8
   Attorneys for Defendant Lotus By Johnny Dung, Inc.
 9 f/k/a Jade Lotus Way, Inc.
10
11                                 UNITED STATES DISTRICT COURT
12                                CENTRAL DISTRICT OF CALIFORNIA
13
14 LONG NGUYEN; THUY TRAN; on                       Case No. 8:17-cv-01317-JVS-JDE
   Behalf of Themselves and All Others
15 Similarly Situated and the General Public,       [PROPOSED] ORDER
16
                Plaintiff,
17
                vs.
18
19 LOTUS BY JOHNNY DUNG INC. f/k/a
   JADE LOTUS WAY, INC., a California
20 corporation,
21                      Defendant.
22
23                                                  Complaint Filed: July 31, 2017
                                                    Trial Date:      None Set
24
25
26
27
28

      LOT01-01:2452503_1:4-1-19                    -1-
                                           [PROPOSED] ORDER
     Case 8:17-cv-01317-JVS-JDE Document 135-6 Filed 04/01/19 Page 2 of 2 Page ID
                                      #:3816


1              Having considered Defendant Lotus by Johnny Dung, Inc.’s motion to compel,
2 the Court hereby orders Christine Le to comply with the subpoena.
3
4              IT IS SO ORDERED.
5
6 Date:_______________                      Signed:_________________________________
7                                                  HON. JOHN D. EARLY
8                                                 UNITED STATES MAGISTRATE JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      LOT01-01:2452503_1:4-1-19                  -2-
                                         [PROPOSED] ORDER
